Case 8:19-cr-00132-SCB-AAS Document 1 Filed 03/28/19 Page 1 of 5 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

CASE NO 8`.\°\ C\" \1:\2-'(_'2-`( Pr"h$

46 U.S.C. § 70503(a)
LUIS CRUSET BALLART, and 46 U.S.C. § ?0506(a) and (b)
LELIA VANESSA PERDOMO ZAPATA

V.

INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning on an unknown date and continuing through on or about
March 14, 2019, While on the high seas and aboard a vessel subject to the
jurisdiction of the United States, the defendants,

LUIS CRUSET BALLART, and
LELIA VANESSA PERDOMO ZAPATA

did knowingly and Willfully combine, conspire, and agree with each other and

With other persons unknown to the Grand Jury, to distribute and possess With the

intent to distribute five (5) kilograms or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule ll controlled substance
A]l in violation of 46 U.S.C §§ 70503(a) and 70506(a) and (b), and 21

U.s.c. §960(1))(1)(13)(11).

Case 8:19-cr-00132-SCB-AAS Document 1 Filed 03/28/19 Page 2 of 5 Page|D 2

COUNT TWO
Beginning on an unknown date and continuing through on or about
March 14, 2019, while on the high seas and aboard a vessel subject to the
jurisdiction of the United States, the defendants,

LUIS CRUSET BALLART, and
LELIA VANESSA PERDOMO ZAPATA

did knowingly and intentionally, while aiding and abetting each other and other
persons unknown to the Grand Jury, possess with the intent to distribute five (5)
kilograms or more of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance
All in violation of46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C. § 2, and 21
U.S.C § Section 960(b)(1)(B)(ii).
FORFEITURES

l. The allegations Contained in Counts One and Two of this
indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to the provisions of 21 U.S.C. §§ 853 and 881, 46
U.S.C. § 70507, and 28 U.S.C. § 2461(c).

2. Upon their Conviction of any of the violations alleged in Counts One
or Two of this Indictment, in violation of 46 U.S.C. § 70503, the defendants,

LUIS CRUSET BALLART, and
LELIA VANESSA PERDOMO ZAPATA

Case 8:19-cr-00132-SCB-AAS Document 1 Filed 03/28/19 Page 3 of 5 Page|D 3

shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C.
§ 881(a), and 28 U.S.C. § 246l(c), all property subject to forfeiture pursuant to 21
U.S.C. § 881(a)(l) through (l l) that was used or intended for use to commit, or
facilitate the commission of, such offenses

3. Upon their conviction of any of the violations alleged in Counts One
or Two of this Indictment, in violation of 21 U.S.C. § 960, the defendants,

LUIS CRUSET BALLART, and
LELIA VANESSA PERDOMO ZAPATA

shall forfeit to the United States, pursuant to 21 U.S.C. § 853, any property
constituting, or derived from, any proceeds obtained, directly or indirectiy, as a
result of such offense and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, the offense

4. If any of the property described above, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third
Parl“-y;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
e. has been commingled with other property, which cannot be

divided without difficulty;

Case 8:19-cr-00132-SCB-AAS Document 1 Filed 03/28/19 Page 4 of 5 Page|D 4

the United States of America shall be entitled to forfeiture of substitute property

under the provision of 21 U.S.C § 853(p), directly an as incorporated by 28 U.S.C '

 

§ 2461(€). A TRUE BILL,
//%Yr§a
Forep§(sod/
MARlA CHAPA LOPEZ

United States Attomey/

]/ // ""{/;»/ //
Die .lga(ae/
sistant n`t a

By: )W§’F|'Q,~i-/ O/I/M,(
Jt>\seéh K.` Ruaay

Assistant United States Attorney
Chief, Transnational Organized Crime Section

 
     
 

tes Attorney

Case 8:19-cr-00132-SCB-AAS Document 1 Filed 03/28/19 Page 5 of 5 Page|D 5

nn now O.,_O

 

 

§ mem

 

M.~£U

 

.QSN nunez mo
amc E_,_.WN mEH ::oo come E comm

 

sewagon \\.

\_ \ §
~…W ,=5 se <

 

§ ga €§§ w .o.m.: 3
Q§§ m .o.m.: § aaaa§>

,HZME.HUHDZ~

 

SQEN oEoEom emmo§> sami mem tm=@m BQEU mci
.m>

QUHME>H< mO mm,w<r_tm Dmr:ZD mmpi

 

QOEZD maEeH
medon wo §§me 2352
HM.DOU ,H_UU…EMHD mmH<H_m DMHHZD

.oZ

2 §§
E-omo Emom

